DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 04 January 2022.

Regarding Previous Claim Objections
Previous objection to claims 1-2 has been withdrawn in view of the amendments to the objected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-2 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-2 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 

Authorization for the following examiner’s amendment was given in a telephone interview with Robert Piston (Reg. No. 66,389) on 20 January 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 4 and 6 have been canceled.

Claims 1-2 have been amended as follows:

1. (Currently Amended) A system comprising:
a vehicle-mounted light detection and ranging (LiDAR) sensor;
a vehicle-mounted global positioning system (GPS) receiver;
a computing node operatively coupled to the LiDAR sensor and GPS receiver, the computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to:
receive a time-series of point clouds from the LiDAR sensor;
project each point cloud of the time-series of point clouds onto a two-dimensional plane, the two-dimensional plane being a top-view plane;
provide the projected point clouds to a convolutional neural network;
receive from the convolutional neural network at least one bounding box of a vehicle within each of the projected point clouds, wherein receiving the at least one bounding box of the vehicle within each of the projected point clouds comprises:
determine a first bounding box in a first point cloud of the time-series of point clouds;
assign a vehicle identifier to the first bounding box, the vehicle identifier associated with the vehicle;
determine a second bounding box in a second point cloud that intersects the first bounding box in the first point cloud, the second point cloud being immediately after the first point cloud in the time series of point clouds; and
assign the vehicle identifier to the second bounding box;
determine from the received at least one bounding box a relative speed of the vehicle;
determine from the GPS receiver a reference speed of the LiDAR sensor; and
from the relative speed and the reference speed, determine an absolute speed of the vehicle.

2. (Currently Amended) A method comprising:
receiving a time-series of point clouds from a light detection and ranging (LiDAR) sensor;
projecting each point cloud of the time-series of point clouds onto a two-dimensional plane, the two-dimensional plane being a top-view plane;
providing the projected point clouds to a convolutional neural network;
, wherein receiving the at least one bounding box of the vehicle within each of the projected point clouds comprises:
determining a first bounding box in a first point cloud of the time-series of point clouds;
assigning a vehicle identifier to the first bounding box, the vehicle identifier associated with the vehicle;
determining a second bounding box in a second point cloud that intersects the first bounding box in the first point cloud, the second point cloud being immediately after the first point cloud in the time series of point clouds; and
assigning the vehicle identifier to the second bounding box;
determining from the received at least one bounding box a relative speed of the vehicle;
determining from a global positioning system (GPS) receiver a reference speed of the LiDAR sensor; and
from the relative speed and the reference speed, determining an absolute speed of the vehicle.

Allowable Subject Matter
Claims 1-3, 5 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the wherein receiving the at least one bounding box of the vehicle within each of the projected point clouds comprises:
determine a first bounding box in a first point cloud of the time-series of point clouds;
assign a vehicle identifier to the first bounding box, the vehicle identifier associated with the vehicle;
determine a second bounding box in a second point cloud that intersects the first bounding box in the first point cloud, the second point cloud being immediately after the first point cloud in the time series of point clouds; and
assign the vehicle identifier to the second bounding box”.

Regarding claim 2, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


1.	Kim et al. US Patent Application Publication No. 2019/0385457 teaches obstacle warning method for vehicle.

2.	Tempeton et al. US Patent Application Publication No. 2021/0103289 teaches wide-view LIDAR with areas of special attention.

3.	Smith et al. US Patent Application Publication No. 2021/0146932 teaches control of autonomous vehicle based on determined yaw parameter(s) of additional vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 12, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633